Citation Nr: 1604143	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-23 785	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1 Entitlement to service connection for meralgia paresthetica and neuropathy of the right thigh.

2 Entitlement to service connection for carpal tunnel syndrome of the left wrist.

3 Entitlement to service connection for diabetes mellitus, type II.

4 Entitlement to service connection for sleep apnea.

5. Entitlement to an initial rating in excess of 50 percent for anxiety and depression with pain disorder.

6. Entitlement to an increased rating in excess of 10 percent for chondromalacia patella of the right knee.

7. Entitlement to an increased rating in excess of 10 percent for lateral meniscal chondrolcalcmosis of the left knee, until January 20, 2011, and 60 percent from July 1, 2012 for residuals of left knee replacement with joint revision reconstruction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2007, October 2007, and May 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In rating decisions in July 2015 and January 2016, the Appeals Management Center granted a 50 percent rating for anxiety and depression and a 60 percent rating effective July 1, 2012 for residuals of left knee replacement with joint revision reconstruction.  Thus the issues are characterized as reflected on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDING OF FACT

On January 20, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


